Bailey, J.,
delivered the opinion of the court.
On November 30th, 1910, the defendant in error, William Rieke, brought suit in the District Court of Conejos County, against plaintiff in error, The Hagadorn Investment Company, to rescind, for .fraud, misrepresentation and deceit in its procurement, a contract of sale of a quarter section of land, together with water shares therefor, in -the San Luis Valley. The contract price was $80 an acre, a total of $12,800, of which he paid $8,300 in eash, and executed promissory notes secured by mortgage on the land and as*228sumed an existing mortgage thereon for the balance, $4,500. The ease was tried to the court without a jury, resulting in findings, judgment and decree in favor of Rieke, which the company brings here for review on error.
Decided January 3, A. D. 1916.
Rehearing denied March 6, A. D. 1916.
The determination of this case is governed by the decision in Hagadom Investment Company vs. Henry J. Relee, decided this term. These two eases were tried together, the pleadings are substantially alike, and the findings, judgments and deerees, made and entered at the same time, are practically identical. The controlling facts concerning the general scheme of fraud, misrepresentation and deceit practiced by the Hagadorn Company in procuring the contracts of sale of the land are substantially the same in both cases.
The judgment is, therefore, affirmed.
Gabbert, C. J., and White, J., concur.